Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 12 of claim 17, “placed prior to the respective heart valve” is unclear.

Claim Objections
Claim 5 is objected to because of the following informalities:  “tappers” should read “tapers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morriss et al. USPUB 20130310928 (“Morriss”).
Morriss discloses an obstructing device comprising a hollow tubular member having proximal and distal ends and a grasping arm 120 extending distally from the proximal end and the distal end is closed or comprises a small orifice (valve 150 mounted to frame results in a closed or small orifice).  See Fig 2A1.
Regarding claim 2-4, a membrane self expandable membrane may be disposed on the inside and/or outside of the frame 140 formed of self expanding wires. Para 0148-0150.
Regarding claim 5, the tubular member may comprise a flange or skirt such that the tubular member tapers distally. See Figures 2F3A-B, 2F4A-C,2H1.
 Regarding claim 6, a thin gap is formed between the arm and body (see para 0152).
Regarding claim 7-9, the arms may comprise a first group of connecting elements such as needles that extend proximally and slant from the tubular surface (see for example Figure 2H2,3,6 and 13A-B).
Regarding claims 10-12, the tubular body may include a second plurality of connecting elements such as needles that extend proximally and slant from the tubular surface (see for example Figure 2H2, para 0227,).
Regarding claims 13-15, skeleton 140 comprises cylindrical loops at the proximal and distal ends and face one another and are aligned along the tubular body.
Regarding claim 16, grasping arm is considered to include a loop at its distal end (See arcuate elbow portions 126 in Figure 2C3-4).

Claim(s) 1-7,10-14,16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. USPN 9414918 (“Chau”).
Chau discloses an obstructing device comprising a hollow tubular member having proximal and distal ends and a grasping arm 24 extending distally from the proximal end and the distal end is closed or comprises a small orifice (Figures 6-8, column 10 lines 19-20).  
Regarding claim 2-4, a membrane self expandable membrane may be disposed on the inside and/or outside of the frame 140 formed of self expanding wires (Column 10 lines 17-26).
Regarding claim 5, the tubular member may taper distally. See Figures 19-20.
Regarding claim 6, a thin gap is formed between the arm and body (see Figures 6-7.
Regarding claim 7, the arms may comprise a first group of connecting elements as broadly recited (lateral portions of arm 24). 
Regarding claims 10-12, the tubular body may include a second plurality of connecting elements 26C such as needles or spikes 30 that extend proximally and slant from the tubular surface (see for example Figure 6-8, para 0227,).
Regarding claim 13, a proximal loop formed by the arm is shown in Figure 7
Regarding claim 14, two distal loops are shown in Figure 8. skeleton 140 comprises cylindrical loops at the proximal and distal ends and face one another and are aligned along the tubular body.
Regarding claim 16, grasping arm is considered to include a loop at its distal end as shown in Figure 7.


Allowable Subject Matter

Claim 17 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach nor substantially render obvious a method for implanting an obstructing device on a heart valve cusp or leaflet, wherein said obstructing device comprises a hollow tubular member comprising:
a. a distal opening at its distal end;
b. a substantially tubular surface extending proximally from said distal opening;
c. a proximal end;
wherein said obstructing device further comprises a grasping arm extending proximally from said opening at the distal end;
wherein the proximal end is either closed or includes a small orifice;
wherein the grasping arm comprises a loop at its proximal end; and
wherein said obstructing device comprises a proximal loop attached to a proximal portion of the hollow tubular member;
wherein said method comprises:
creating an opening in a blood vessel;
inserting an introducer sheath;
inserting a guide wire through the introducer sheath and passing it through the blood vessel all the way to the heart valve and therethrough to the respective heart chamber;
providing an inner sheath passing through the obstructing device proximal loop, and providing that said inner sheath comprises a thickened portion placed proximal to said proximal loop,
passing the inner sheath over said guide wire until said device is placed in said respective heart chamber;
providing a string inserted through the introducer sheath and passing via an opening in the inner sheath distal to said distal loop, and passing through the grasping arm loop and back via said opening in the inner sheath to the introducer sheath, such that both ends of said string extend from the introducer sheath,
pulling the two ends of said string proximally thereby opening the grasping arm;
positioning the obstructing device to the correct intended position;
pulling the obstructing device proximally;
releasing said two ends of said string distally thereby causing the grasping arm to close;
proximally retrieving one end of said string until said string exits the grasping arm loop and continuing to proximally retrieve said string until said string is fully retrieved;
proximally retrieving the inner sheath;
proximally retrieving said guide wire;
removing said introducer sheath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774